Citation Nr: 0017056	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


1.  Entitlement to service connection for the cause of the 
veteran's death due to lung cancer as a direct result of 
tobacco use in service or nicotine dependence that began in 
military service.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1948 to 
December 1953; he was a prisoner-of-war (POW) of the 
Government of the Peoples Republic of China from December 
1950 to August 1953.  The veteran also served on active duty 
from January 1954 until February 1955, at which time he 
received a dishonorable discharge for that time period.  The 
veteran died on September [redacted], 1997.  The appellant is 
the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 determination rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the benefit sought on 
appeal.

This case was certified for appeal to the Board on July 1, 
1999, at which time the Disabled American Veterans served as 
the appellant's accredited representative of record.  On 
January 31, 2000, more than 90 days after the case was 
certified for appeal to the Board, the American Ex-Prisoners 
of War, Inc., filed a power of attorney to be the appellant's 
new accredited representative.  The Board observes that 
pursuant to 38 C.F.R. § 20.1304(a), (b), 90 days after the 
appellant's case is certified to the Board, a change in the 
appellant's personnel representative will not be accepted 
except when the appellant demonstrated on motion that there 
was good cause for the delay.  The American Ex-Prisoners of 
War, Inc. filed a hearing memorandum that the Board finds 
sufficient as a motion for good cause.  Therefore, the Board 
accepts the American Ex-Prisoners of War, Inc. as the 
veteran's accredited representative. 


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997; his death 
certificate lists the immediate cause of death as 
cardiopulmonary arrest due to lung cancer with metastasis to 
the brain.

2.  At the time of the veteran's death the RO was in the 
process of considering the veteran's claim of service 
connection for tobacco use and nicotine dependence.

3.  There is no competent, medical evidence that the disease 
which caused the veteran's death, metastatic cancer of the 
lungs, was caused by his smoking in service or that the 
veteran became nicotine dependent during service.  

4.  The veteran was neither in receipt of, nor entitled to 
receive a total disability rating for his service-connected 
hearing loss for the entire 10-year period preceding his 
death.


CONCLUSIONS OF LAW

1.  The claim of service connection for the cause of the 
veteran's death due to lung cancer as a direct result of 
tobacco use in service or nicotine dependence that began in 
military service is not well grounded.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  

2.  The requirement for DIC benefits under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 1991); 38 
C.F.R. §§ 3.22, 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  The Board also 
notes that, as the veteran is shown to be a POW, certain 
disabilities shall be service-connected if manifest to a 
degree of 10 percent of more at any time after release from 
active duty service.  U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The appellant contends in her various written statements, and 
through the written statements of the veteran (before he 
died), his mother, and his friends from service, that the 
veteran died of lung cancer as a direct result of tobacco use 
in service or nicotine dependence that began in military 
service.  The appellant maintains that the veteran began 
smoking shortly after he entered service, during which time 
he acquired nicotine dependence.  The appellant further 
contends that the veteran continued to smoke approximately 
two packs of cigarettes per day until October 1985, when he 
quit, and that the resulting lung cancer was a result of the 
nicotine dependence he acquired as a result of service. 

Initially, the Board finds that lung carcer is not a disease 
for which presumptive service connection may be established 
based upon his internment as a POW, under U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Therefore, service 
connection for the cause of the veteran's death on this basis 
is precluded.

The threshold question then becomes whether the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim to be well grounded, a disability which 
caused the veteran's death must be shown to have had an onset 
in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This may 
be shown by lay or medical evidence.  There would also have 
to be competent evidence of a nexus between the in-service 
injury or disease and the veteran's death.  Such a nexus must 
be shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit at 93.  In determining whether the 
claim is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) 
(quoting Espiritu at 495) (holding that lay persons were not 
qualified to provide a "probative diagnosis" as to the 
cause of a veteran's death).

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the appellant in this case filed her claim in 
September 1997, the new law does not affect the disposition 
of this appeal.

In February 1993, VA General Counsel (VAGC) issued a 
precedent opinion addressing when benefits may be awarded 
based upon in-service tobacco use.  VAOPGCPREC 2-93, 58 Fed. 
Reg. 42,756(1993).  In June 1993, VAGC clarified its February 
1993 opinion.  VAGC explained, among other things, that the 
claimant must demonstrate that the disability resulted from 
the use of tobacco during service, and the adjudicator must 
take into consideration the possible effect of smoking before 
and after service.   In May 1997, VAGC issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 
(1997).  

In essence, the VAGC opinions hold that if the veteran became 
nicotine dependent in service and he continued to smoke after 
service and developed disease or disability due to smoking, 
service connection may be granted for the disease or 
disability.  If it cannot be demonstrated that he became 
nicotine dependent in service but that his smoking in service 
as opposed to his smoking before service or after service was 
the proximate cause of the smoking related illness, service 
connection may be granted for the disease or disability.

In summary, in order for the appellant to have a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death from small cell lung carcinoma, 
as a result of smoking in service or nicotine dependence 
acquired in service, there must be: medical evidence that the 
veteran acquired nicotine dependence during service; or 
medical evidence that his smoking related death was the 
result of in-service smoking rather than post-service 
smoking.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) 
(holding that, with respect to questions involving medical 
causation, medical evidence is required).

A November 1990 VA clinical record states that the veteran 
reported he smoked 11/2 packs of cigarettes per day and 10-15 
cigars per day until 1985.   A January 1996 VA discharge 
summary shows that the veteran was diagnosed with lung 
cancer; the veteran reported that he had a 11/2 to 2 packs per 
day cigarette smoking habit for 30 years until 1985.  Various 
VA medical records thereafter show that the veteran received 
continued care for his lung cancer, which metastasized to the 
brain and liver.  A December 1996 VA heart examination report 
and a January 1997 VA discharge summary state that the 
veteran reported he smoked 2 packs of cigarettes a day for 35 
years until 1985.  

The medical evidence, with particular reference to the death 
certificate, demonstrates that the veteran died of 
cardiopulmonary arrest due to lung cancer with metastasis to 
the brain.  While the medical evidence of record does not 
specifically state that the veteran's lung cancer was caused 
by smoking, the Board may presume this was so for the purpose 
of this decision.  However, none of the medical records 
suggests that the veteran's smoking in service as opposed to 
his smoking over the many years after service was the 
proximate cause of his lung cancer.  Nevertheless, the 
appellant's claim may still be considered if she has a well-
grounded claim that the veteran became nicotine dependent in 
service.  The governing criteria hold that if the veteran 
became nicotine dependent in service and he continued to 
smoke after service resulting in a smoking related illness, 
then service connection may be awarded.  However, there must 
be or rather should be competent medical evidence indicating 
that he actually became nicotine dependent in service.  The 
appellant's statements, alone, would be insufficient to 
satisfy the nexus requirement.  See Espiritu at 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Nevertheless, the appellant and other lay persons 
are competent to provide information which a medical person 
could use as part of the facts on which to base a diagnosis 
of nicotine dependence.  

While the diagnosis of nicotine dependence requires a 
physician's opinion, the Board is aware that such a 
requirement would easily be met with the aid of lay evidence 
in certain cases.  For example, if a veteran had indeed begun 
smoking early in service, increased his smoking, say, to a 
pack a day during service, and continued smoking for several 
years while still in service, it would not be difficult to 
conclude that he became nicotine dependent during service.  
However, the Board points out that a statement in support of 
claim submitted by the veteran in June 1997, before he died, 
states that he began smoking during in "service [in August 
1950] about 1 pack a day, except when I was a POW.  After 
service [I] smoked about 2 packs a day [until] October 1985 
when I quit."  The veteran was a POW for 33 months, or most 
of his time in service, and he admits that he did not smoke 
while he was interned as a POW.  And although the veteran had 
a subsequent period of active service for the period January 
1954 to February 1995, during which time the veteran 
apparently smoked, the veteran, and therefore the appellant, 
is barred from receiving VA compensation benefits because he 
was discharged under conditions other than honorable during 
that period of service.  See 38 U.S.C.A. § 5303(2)(A) & (B) 
(West 1991); 38 C.F.R. § 3.12 (b), (c)(6), (d)(4) (1999).  
Thus, although the veteran may have had his first cigarettes 
during service, as the veteran did not smoke for most of his 
first period of active duty service, the Board does not find 
the lay evidence sufficiently persuasive, by itself, to 
demonstrate that the veteran became nicotine dependent during 
service. 

In any event, a medical opinion is required especially when 
it is not otherwise apparent on its face when the veteran 
became nicotine dependent.  The Board simply cannot conclude 
the veteran became nicotine dependent during the time he was 
in service without medical opinion supported by credible 
evidence. 

In summary, the appellant's claim is not well grounded 
because there is no medical evidence of record to show that 
the veteran became nicotine dependent in service or that 
smoking during service, as opposed to after service, was the 
proximate cause of the cancer that caused his death.  The 
Board has not been made aware of any additional relevant 
evidence, which is available, which could serve to well 
ground the appellant's claim.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the veteran's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  Essentially, the 
appellant needs competent medical evidence both that nicotine 
dependence caused or contributed to the veteran's death, and 
that a link exists between such nicotine dependence and 
service.  Alternatively, the appellant needs competent 
medical evidence of a nexus between the cause of the 
veteran's death and service or a service-connected 
disability.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claims well grounded.   Robinette at 69.  

II.  Dependency and Indemnity Compensation (DIC)

DIC benefits may be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is 
service connected when: 1) the veteran's death was not caused 
by his or her own willful misconduct; and 2) the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for a service-connected disability that either was 
continuously rated totally disabling (schedularly or based on 
unemployability) for a period of 10 or more years immediately 
preceding death, or was continuously rated totally disabling 
(schedularly or based on unemployability) from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The record shows that the veteran initially received 
compensation for service-connected disabilities pursuant to a 
January 1983 rating decision, which assigned a 40 percent 
disability for generalized anxiety disorder and a 10 percent 
disability rating for the residuals of frostbite to both 
feet, both ratings becoming effective in October 1981; the 
combined disability rating was 40 percent.  An April 1991 
rating decision increased the veteran's generalized anxiety 
disorder rating to 50 percent, effective in August 1990, 
while maintaining the 10 percent disability rating for 
frostbite; the combined rating was increased to 60 percent.  
A June 1993 rating decision increased the veteran's 
generalized anxiety disorder rating to 70 percent, effective 
in May 1992, while maintaining the 10 percent disability 
rating for frostbite; the combined rating was increased to 70 
percent.  A later June 1993 rating decision concluded that 
the veteran was not entitled to a total rating for individual 
unemployability.  A May 1994 rating decision granted service 
connection for irritable bowel syndrome and assigned a 10 
percent disability rating, while maintaining the 70 percent 
rating for generalized anxiety disorder and 10 percent rating 
for frostbite; the combined rating was increased to 80 
percent. A 100 percent disability rating based on either a 
total rating for individual unemployability or on an 
extrachedular basis, were not found.

In order for the appellant to be awarded DIC benefits in this 
case, the veteran must have been entitled to a 100 percent 
disability rating (e.g., "totally disabling") continuously 
for the 10 or more years immediately preceding his death. 
38 U.S.C.A. § 1318, Green v. Brown, 10 Vet. App. 111, 115 
(1997).  Simply put, the veteran's death occurred prior to 
the 10 years required by statute to allow for a DIC benefit 
to the appellant.  It is pertinent to note that, during the 
time the veteran was in receipt of the his 70 percent rating 
for generalized anxiety disorder and a combined rating of 
between 70 percent and 80 percent, he potentially could have 
been rated higher with an extraschedular evaluation, or a 
total (100 percent) compensation rating based on individual 
unemployability, but neither was in effect during the period 
of time in question.  Indeed, the RO specifically determined 
that a 100 percent rating on an extraschedular basis or based 
on individual unemployability were not warranted.  As the 
appellant has not satisfied criteria outlined in 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22, she is not entitled to DIC 
benefits and her claim must be denied.


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for the cause of the veteran's death due 
to lung cancer as a direct result of tobacco use in service 
or nicotine dependence that began in military service, is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

